UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (MarkOne) x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended December 31, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1 TO Commission File Number001-35642 GlobeImmune, Inc. (Exact name of Registrant as specified in its Charter) Delaware 84-1353925 (State or other jurisdiction of incorporation or organization) (I.R.S. EmployerIdentification No.) 1450 Infinite Drive, Louisville, CO (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (303)625-2700 Securities registered pursuant to Section12(b) of the Act: Common Stock, Par Value $0.001 Per Share; Common stock traded on the NASDAQ stock market Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YES¨NOx Indicate by check mark if the Registrant is not required to file reports pursuant to Section13 or 15(d) of the Act.YES¨NOx Indicate by check mark whether the Registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YESxNO¨ Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the Registrant was required to submit and post such files).YESxNO¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (§229.405) is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.x Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a small reporting company) Smallreportingcompany x Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YESoNOx The aggregate market value of the voting and non-voting common equity held by non-affiliates of the Registrant, based on the closing price of the shares of common stock on The NASDAQ Stock Market on June 30, 2015, was $8,530,639. The number of shares of Registrant’s Common Stock outstanding as ofMarch 2, 2016 was 5,751,574. Portions of the Registrant’s Definitive Proxy Statement relating to the Annual Meeting of Shareholders are incorporated by reference into PartIII of this Report. Table of Contents Page PART I Item1. Business 2 Item1A. Risk Factors 26 Item1B. Unresolved Staff Comments 57 Item2. Properties 57 Item3. Legal Proceedings 58 Item4. Mine Safety Disclosures 58 PARTII Item5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 58 Item6. Selected Financial Data 59 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 60 Item7A. Quantitative and Qualitative Disclosures About Market Risk 77 Item8. Financial Statements and Supplementary Data 78 Item9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 78 Item9A. Controls and Procedures 78 Item9B. Other Information 79 PARTIII Item10. Directors, Executive Officers and Corporate Governance 80 Item11. Executive Compensation 80 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 80 Item13. Certain Relationships and Related Transactions, and Director Independence 80 Item14. Principal Accounting Fees and Services 80 PARTIV Item15. Exhibits, Financial Statement Schedules 81 i PART I Item 1. Business. Overview This report contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, Section21E of the Securities Exchange Act of 1934, as amended, and the Private Securities Litigation Reform Act of 1995, and is subject to the safe harbor created by those sections. Forward-looking statements include statements about our future plans, estimates, beliefs, and anticipated, expected or projected performance. You can identify these statements by the fact that they do not relate strictly to historical or current facts. Such statements may include words such as “anticipate,” “will,” “estimate,” “seek,” “expect,” “project,” “intend,” “should,” “plan,” “believe,” “hope,” “enable,” “potential,” and other words and terms of similar meaning in connection with any discussion of, among other things, future operating or financial performance, strategic initiatives and business strategies, clinical trials and U.S. Food and Drug Administration, or FDA, submissions, regulatory or competitive environments, our intellectual property, and product development. You are cautioned not to place undue reliance on these forward-looking statements and to note that they speak only as of the date hereof. Such statements are based on current assumptions that involve risks and uncertainties that could cause actual outcomes and results to differ materially. For a description of such risks and uncertainties, which could cause our actual results, performance, or achievements to materially differ from any anticipated results, performance, or achievements, please see the risk factors under the heading “Risk Factors” in this Annual Report on Form 10-K. Readers are urged to carefully review and consider the various disclosures made in this report and in our other reports filed with the United States Securities and Exchange Commission, or the SEC, that disclose certain risks and factors that may affect our business. This analysis should be should be read in conjunction with the audited financial statements and footnotesfor the year ended December 31, 2015 included in this Annual Report on Form 10-K.Wedisclaim any intention or obligation to update or revise any financial projections or forward-looking statements due to new information or other events. We are a biopharmaceutical company focused on developing products for the treatment of cancer and infectious diseases based on our proprietary Tarmogen ® platform. We have three Tarmogen product candidates in clinical evaluation for infectious disease and multiple cancer indications. We have engaged Cantor Fitzgerald & Co. to explore alternative ways to maximize stockholder value, including transactions involving the merger or sale of all or part of our assets. While we continue to seek potential strategic transactions, after a thorough process, we have not identified a potential transaction to date. We do not have a defined timeline for the strategic review process and the review may not result in any specific action or transaction.At December 31, 2015, we had cash and equivalents of $9.9 million. Our major financial obligation is the remaining balance on our lease. Net of the total payments due over the remaining 36 months of the lease obligation, we believe we have sufficient cash to operate through the end of 2016 as we continue to evaluate strategic alternatives.
